DETAILED ACTION
	This Office Action is in response to the amendment filed on December 1, 2021. Claims 1 - 3 and 19 - 32 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on December 1, 2021 has been entered and considered by the examiner. Based on the amendments to the claims to amend out claim 17, and the amendments to overcome the 112 rejections, the rejections under 35 U.S.C. 101 and 112 have been withdrawn. 

Response to Arguments
Applicant’s arguments, see page 6, lines 2 - 4, filed December 1, 2021, with respect to claim 1 and the newly amended subject matter, different from the subject matter indicated as allowable from the previous Office Action, have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. However, based on the newly amended subject matter amended in the limitation of claim 1, an updated search based on the amendment has found new art, as presented below in the rejections under 35 U.S.C. 103.

Examiner’s Note
Applicant is advised that should claim 27 be found allowable, claims 28 and 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 19, 20, 23 - 25 and 30 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (U.S. PG Pub 2010/0106674 A1), in view of Brech et al. (“Smarter Cities Series: Understanding the IBM Approach to Efficient Buildings”), hereinafter “Brech”, and further in view of Fitch et al. (U.S. PG Pub 2011/0246155 A1), hereinafter “Fitch”.

As per claim 1, McLean discloses:
 (McLean, paragraph [0031] discloses model data, including occupancy data, construction data, and usage data, as well as data from building information models (BIM) obtained.)

obtaining a design, including design features, and a resource model for a new construction; 
(McLean, paragraph [0061] discloses a building model provided, using information that for a space defined by occupancy, construction, HVAC systems, material/water usage, and space geometry, while paragraph [0065] also discloses receiving new model geometry.)

comparing the design features with features in the multiple built structures (McLean, paragraph [0065] discloses a step in which parameters for an existing building and a new building are analyzed to determine potential matches.)

locating at least one feature or at least one series of features that are common to the built structure and the new construction (McLean, paragraph [0065] discloses using parameters including size to match new buildings with regards to new building space definitions (new model geometry) with existing buildings and its existing building space definition.)

McLean does not expressly disclose:
wherein the post-operation resource use data from multiple structures comprises data for at least 10 million sq. feet of occupied space; and
determining the accuracy of the resource model for the new construction based at least upon information on the common feature(s).

Brech however discloses:
 (Brech, page 25, lines 8 - 13 discloses energy efficiency with regards to buildings, with factors including temperature controls and occupancy patterns, and page 25, lines 25 - 28 adding sensors obtaining data to perform analysis for campus buildings that cover 10 million square feet.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean with the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech. The motivation to do so would have been because Brech discloses the benefit of providing the ability to manage and seamlessly communicate electronic data and models between collaborating forms across the life cycle of a building, combined with workflow, which is needed to achieve improved productivity, coordination, and communication across stakeholders (Brech, page 25, lines 36 - 38 through page 26, line 1.)

The combination of McLean and Brech does not expressly disclose:
determining the accuracy of the resource model for the new construction based at least upon information on the common feature(s)

Fitch however discloses:
determining the accuracy of the resource model for the new construction based at least upon information on the common feature(s) (Fitch, paragraph [0027] discloses the system providing the ability to see how to improve the accuracy of the model, with paragraphs [0043] - [0046] adds impact factors obtained from energy efficiency models and baseline model information, comparing the impact factors by verifying them with additional impact factors, and determining if the results are not valid, adjustments can be performed based on real building performance data to correct the results.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean and the 10 

For clam 19: The combination of McLean, Brech, and Fitch discloses claim 19: The method of claim 1, wherein:
the resource model is a building energy model (Fitch, paragraph [0026] discloses using building data to determine energy usages for building models, and paragraph [0032] adds modeling energy usage of a building.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean and the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech with determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch, and the additional teaching of modeling energy usage of buildings, also found in Fitch. The motivation to do so would have been because Fitch discloses the benefit of allowing the user to add additional details, as desired, to see how changes can alter the environmental impact and the cost impact of the building and/or to refine the profile of the building to improve the accuracy of the model (Fitch, paragraph [0027]).

For claim 20: The combination of McLean, Brech, and Fitch discloses claim 20: The method of claim 2, wherein:
the recommendations are provided in real- time (Fitch, paragraph [0054] discloses collecting additional building performance data and adding to the data sets, to train or enhance the impact factors to provide more accuracy to the result reports, and paragraph [0071] discloses modifying inputs defining building information changes report information in real-time.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean and the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech with determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch, and the additional teaching of real-time changes in reports due to changes in inputs for building information, also found in Fitch. The motivation to do so would have been because Fitch discloses the benefit of allowing the user to add additional details, as desired, to see how changes can alter the environmental impact and the cost impact of the building and/or to refine the profile of the building to improve the accuracy of the model (Fitch, paragraph [0027]).

For claim 23: The combination of McLean, Brech, and Fitch discloses claim 23: The method according to claim 1, wherein:
the method is carried out on a single design feature and its associated resource model (Fitch, paragraphs [0059] - [0060] discloses energy usage factor with regards to building models, including an energy efficiency strategy based on installation of a roof compared to the required insulation for the roof, and the use of a feature of a water heater compared to the water heater determined by a building code, which can be modeled to determine energy usage factors and values.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean and the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech with determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch, and the additional teaching of the building models with specified feature of a building for energy efficiency compared to the building code standards, also found in Fitch. The motivation to do so would have been because Fitch discloses the benefit of allowing the user to add additional details, as desired, to see how changes can alter the environmental impact and the cost impact of the building and/or to refine the profile of the building to improve the accuracy of the model (Fitch, paragraph [0027]).

For claim 24: The combination of McLean, Brech, and Fitch discloses claim 24: The method of claim 1, wherein:
the design feature resource model is generated concurrently with the process of determining its accuracy 
(Fitch, paragraph [0046] discloses an efficiency factor found to be invalid, modeling real building performance data until the efficiency factor is found to be valid.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean and the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech with determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch, and the additional teaching of modeling building data until its efficiency factor is found to be within a margin of error, also found in Fitch. The motivation to do so would have been because Fitch discloses the benefit of allowing the user to add additional details, as desired, to see how changes can alter the environmental impact and the cost impact of the building and/or to refine the profile of the building to improve the accuracy of the model (Fitch, paragraph [0027]).

For claim 25: The combination of McLean, Brech, and Fitch discloses claim 25: The method of claim 1, wherein:
the resource model may include all building resources or a sub-set of building resources (McLean, paragraph [0031] discloses model data, including occupancy data, construction data, and usage data, as well as data from building information models (BIM) obtained.)

For claim 30: The combination of McLean, Brech, and Fitch discloses claim 30: The method of claim 1, wherein 
the method is carried out by a system comprising: a memory device for storing a set of instructions and one or more hardware processors to execute the set of instructions to (McLean, paragraph [0013] discloses a client and server in an integrated analysis and design environment to interact with software products, including BIM software and CAD.) 

 obtain both resource model and post-operation resource use data from multiple built structures (McLean, paragraph [0031] discloses model data, including occupancy data, construction data, and usage data, as well as data from building information models (BIM) obtained.)

obtain a design, including design features, and a resource model for a new construction (McLean, paragraph [0061] discloses a building model provided, using information that for a space defined by occupancy, construction, HVAC systems, material/water usage, and space geometry, while paragraph [0065] also discloses receiving new model geometry.)

compare the design features with features in the multiple built structures (McLean, paragraph [0065] discloses a step in which parameters for an existing building and a new building are analyzed to determine potential matches.)

locate at least one feature or at least one series of features that are common to the built structure and the new construction (McLean, paragraph [0065] discloses using parameters including size to match new buildings with regards to new building space definitions (new model geometry) with existing buildings and its existing building space definition.)

determine the accuracy of the resource model for the new construction based at least upon information on the common feature(s) (Fitch, paragraph [0027] discloses the system providing the ability to see how to improve the accuracy of the model, with paragraphs [0043] - [0046] adds impact factors obtained from energy efficiency models and baseline model information, comparing the impact factors by verifying them with additional impact factors, and determining if the results are not valid, adjustments are made based on real building performance data to correct the results or provide the factor to within a margin of error for acceptability.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean and the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech with determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch. The motivation to do so would have been because Fitch discloses the benefit of allowing the user to add additional details, as desired, to see how changes can alter the environmental impact and the cost impact of the building and/or to refine the profile of the building to improve the accuracy of the model (Fitch, paragraph [0027]).

For claim 31: The combination of McLean, Brech, and Fitch discloses claim 31: The method of claim 30, wherein:
the system communicates with a design software platform (McLean, paragraph [0013] discloses the client and server with the integrated analysis and design environment, which can interact with external software, including CAD and BIM software, as well as import models from a plurality of environments.)

For claim 32: The combination of McLean, Brech, and Fitch discloses claim 32: The method of claim 30, wherein:
the accuracy determination is carried out by providing design, construction or operations alternatives to the design software platform (Fitch, paragraph [0027] discloses the system providing the ability to see how to improve the accuracy of the model, with paragraphs [0043] - [0046] adds impact factors obtained from energy efficiency models and baseline model information, comparing the impact factors by verifying them with additional impact factors, and determining if the results are not valid, adjustments can be performed based on real building performance data to correct the results, as well as being able to replace individual factors to obtain a factor that is determined to be valid.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean and the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech with determining .

Claims 2, 3, and 26 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (U.S. PG Pub 2010/0106674 A1), in view of Brech et al. (“Smarter Cities Series: Understanding the IBM Approach to Efficient Buildings”), in view of Fitch et al. (U.S. PG Pub 2011/0246155 A1), and further in view of Hamstra (U.S. PG Pub 2016/0195288 A1).

As per claim 2, the combination of McLean, Brech, and Fitch discloses the method of claim 1.
The combination of McLean, Brech, and Fitch does not expressly disclose:
wherein the accuracy determination is carried out by providing recommended changes to the new construction.

Hamstra however discloses:
wherein the accuracy determination is carried out by providing recommended changes to the new construction (Hamstra, paragraph [0036] discloses a simulation of operation of a building including the use of peak heating and cooling loads using a specified size of heating and cooling components, and an optimization engine to run the system in a simulation to determine the reduction of the use of energy, which can lower the peak equipment loads and thus reduce the size of the equipment or components needed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean, the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech, and determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch with the specifications for construction of a system in a simulation of the operation of a building that includes reduction of energy use by 

For claim 3: The combination of McLean, Brech, Fitch, and Hamstra discloses claim 3: The method of claim 1, wherein the post-occupancy resource use data includes sensor data (Hamstra, paragraph [0034] discloses using a plurality of sensors to obtain operational information of a component, and including occupancy and environmental factors in a model to compare predicted verses actual performance to obtain system and energy feedback.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean, the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech, and determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch with the specifications for construction of a system in a simulation of the operation of a building that includes reduction of energy use by including an optimization engine teaching of Hamstra and the additional teaching of occupancy and environmental information and sensors to determine energy performance and performance of a system teaching of Hamstra. The motivation to do so would have been because Hamstra discloses the benefit of using the optimization engine in the simulation that provides results to advantageously create a smaller system that reduces the energy usage as well as reduces the costs (Hamstra, paragraph [0036]).

For claim 26: The combination of McLean, Brech, Fitch, and Hamstra discloses claim 26: The method of claim 2, wherein:
the recommendations are made on a feature- by-feature basis (Hamstra, paragraphs [0036] - [0037] discloses a simulation of operation of a building including the use of peak heating and cooling loads using a specified size of heating and cooling components, and an optimization engine to run the system in a simulation to determine the reduction of the use of energy based on the equipment or system component, with a feature including a HVAC system, in which a GHX (ground heat exchanger) of a certain size, and a cooling tower is needed in connection with the GHX in the HVAC to provide lower energy consumption.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean, the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech, and determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch with the specifications for construction of a system in a simulation of the operation of a building that includes reduction of energy use by including an optimization engine teaching of Hamstra, and the additional teaching of a particular feature added to a HVAC system to reduce energy consumption, also found in Hamstra. The motivation to do so would have been because Hamstra discloses the benefit of using the optimization engine in the simulation that provides results to advantageously create a smaller system that reduces the energy usage as well as reduces the costs (Hamstra, paragraph [0036]).

For claim 27: The combination of McLean, Brech, Fitch, and Hamstra discloses claim 27: The method of claim 1, wherein:
the method is used to correctly size an HVAC system (Hamstra, paragraph [0056] discloses obtaining the optimal size of components of a HVAC system for energy saving strategies. The size of components is interpreted to be a factor in the size of the overall HVAC system.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean, the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech, and determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch with the specifications for construction of a system in a simulation of the operation of a building that includes reduction of energy use by including an optimization engine teaching of Hamstra, and the additional teaching of a particular feature added to a HVAC system to reduce energy consumption, also found in Hamstra. The motivation to do so would have been 

As per claims 28 and 29, note the rejections of claim 27 above. The instant claims 28 and 29 recite substantially the same limitations as the above rejected claim 27, and are therefore rejected under the same prior art teachings.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (U.S. PG Pub 2010/0106674 A1), in view of Brech et al. (“Smarter Cities Series: Understanding the IBM Approach to Efficient Buildings”), in view of Fitch et al. (U.S. PG Pub 2011/0246155 A1), in view of Hamstra (U.S. PG Pub 2016/0195288 A1), and further in view of Khan et al. (U.S. PG Pub 2012/0259594 A1), hereinafter “Khan”.

As per claim 21, the combination of McLean, Brech, Fitch, and Hamstra discloses the method of claim 3.
The combination of McLean, Brech, Fitch, and Hamstra does not expressly disclose:
wherein the sensors are located inside and outside the structure.

Khan however discloses:
wherein the sensors are located inside and outside the structure (Khan, paragraph [0033] discloses sensors installed at different locations in a building module, which includes an entire building, and paragraph [0037] adds the locations includes inside or outside building modules.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean, the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech, determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch, and the specifications for construction of a system in a simulation of the operation of a building that includes reduction of energy use by .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (U.S. PG Pub 2010/0106674 A1), in view of Brech et al. (“Smarter Cities Series: Understanding the IBM Approach to Efficient Buildings”), in view of Fitch et al. (U.S. PG Pub 2011/0246155 A1), in view of Hamstra (U.S. PG Pub 2016/0195288 A1), and further in view of Kamel et al. (U.S. PG Pub 2012/0323382 A1), hereinafter “Kamel”.

As per claim 22, the combination of McLean, Brech, Fitch, and Hamstra discloses the method of claim 3.
The combination of McLean, Brech, Fitch, and Hamstra does not expressly disclose:
wherein the sensors are installed in the structure during construction.

Kamel however discloses:
wherein the sensors are installed in the structure during construction (Kamel, paragraph [0074] discloses equipment selected to be installed in the building by a construction contractor, including sensors, lighting systems, HVAC equipment, elevators, generators, and transformers, and paragraph [0075] adds a building construction management element used by construction contractor with the construction of the building and installation of equipment.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the matching of a new building and existing building teaching of McLean, the 10 million square feet coverage of buildings and occupancy patterns for buildings teaching of Brech, determining the accuracy of a model and adjusting data to improve accuracy teaching of Fitch, and the specifications for construction of a system in a simulation of the operation of a building that includes reduction of energy use by .

Allowable Subject Matter
Claims 4 - 7 are being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of McLean et al. (U.S. PG Pub 2010/0106674 A1), discloses a workflow navigator, a building, and simulation of a model of the building, as well as workflows shown as completed or need to be performed, as well as matching buildings with existing buildings, Hamstra (U.S. PG Pub 2016/0195288 A1) sensors to obtain information as well as updating energy models based on occupancy information, and comparing an energy model with a predicted outcome, Brech et al. (“Smarter Cities Series: Understanding the IBM Approach to Efficient Buildings”) discloses a 10 million square foot campus building for obtaining information with a sensor to perform analysis, modeling and optimization with regards to occupancy patterns and temperature control,  Fitch et al. (U.S. PG Pub 2011/0246155 A1), discloses comparing impact factors from energy efficiency and baseline models to verify the results, and provide adjustments based on real building performance, and Khainson et al. (U.S. PG Pub 2014/0288890A1) adds energy use of different massing configurations are used to determine indexes (NEUI), and a smaller NEUI requires a lower amount of energy than a larger NEUI.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 4, wherein the post-operation resource use data from multiple structures comprises data for at least 50 million square feet of occupied space.

Dependent claims 6 and 7 are allowable under 35 U.S.C. 103 for depending from claim 4, an allowable base claim under 35 U.S.C. 103.

Claim 5, wherein the post-operation resource use data from multiple structures comprises data for at least 100 million square feet of occupied space.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
March 15, 2022